United States Court of Appeals
                     For the First Circuit

No. 12-1978

                          NEYSA COLÓN,

                      Plaintiff, Appellant,

                               v.

      JEFFREY A. TRACEY; INFOTECH AEROSPACE SERVICE, INC.;
                 IVEETZIA AVILÉZ; LUIS MERCADO,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Johanna M. Emmanuelli Huertas, with whom Pedro E. Ortiz
Álvarez, LLC, was on brief, for appellant.
     Mariel Y. Haack, with whom Edwin J. Seda-Fernández and Adsuar
Muñiz Goyco Seda & Pérez-Ochoa, PSC, were on brief, for appellees.



                          May 17, 2013
            LYNCH, Chief Judge.       Plaintiff Neysa Colón appeals from

the entry of summary judgment on her claims against Infotech

Aerospace Services, Inc., for unlawful employment retaliation under

Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.         Colón

v. Infotech Aerospace Servs. Inc., 869 F. Supp. 2d 220 (D.P.R.

2012). The district court dismissed Colón's case with prejudice on

the grounds that, as to the two aspects of her employment at issue,

she had neither established a prima facie case of retaliation nor

shown that the defendants' stated rationales for their purportedly

unlawful actions toward her were pretextual.          Id. at 230.   Finding

no error in the district court's conclusions, we affirm.

                                      I.

            Defendant Infotech Aerospace Services, Inc. ("IAS") is a

Puerto Rico corporation specializing in the design and supply of

aerospace    products   for    military,    commercial,    and   industrial

application. From April 30, 2007, through her resignation on March

8, 2010, Colón was employed at IAS as a Human Resources ("HR")

Generalist, and she was primarily responsible in that capacity for

overseeing    the   benefits    and    compensation   of   IAS   employees.

Throughout Colón's term of employment, defendant Luis Mercado

served as IAS's HR Manager, while defendants Iveetzia Aviléz and

Jeffrey Tracey occupied other supervisory roles within the company.

            Colón filed this action against the defendants in the

District of Puerto Rico on December 13, 2010.               The complaint


                                      -2-
alleges that beginning in approximately December 2008, Colón was

subject to several adverse employment actions, including a January

2009 "demotion" and a June 2009 suspension, which compelled her to

resign from IAS.          Colón asserts that these actions were taken in

retaliation for two occasions on which, in the ordinary performance

of     her    duties,     she   called     attention    to    IAS's     purportedly

discriminatory employment practices.1

               Defendants filed their motion for summary judgment on

April 2, 2012, asserting that the uncontested facts established

that       Colón   had   been   treated     fairly    and    without    retaliation

throughout her employment with IAS, that IAS's actions toward Colón

were taken         for   bona   fide    business   reasons, and        that   Colón's

resignation         resulted     from     her   own    "overreact[ion]         to   a

well-warranted disciplinary situation." The defendants argued that

Colón's claims should be dismissed with prejudice because she could

not establish her prima facie case nor show that IAS's stated

reasons for its actions toward her were pretextual.




       1
       The complaint also asserted claims under the federal Equal
Pay Act ("EPA"), 29 U.S.C. § 206(d)(1), and Puerto Rico Laws 100
and 115, P.R. Laws Ann. tit. 29, §§ 146, 194, and asserted that
defendants Mercado, Tracey, and Aviléz were personally liable,
pursuant to Article 1802 of the Puerto Rico Civil Code, P.R. Laws
Ann. tit. 31, § 5141, "for their 'conspiracy and engagement in
discriminatory acts' in concert with IAS."     Colón v. Infotech
Aerospace Servs. Inc., 869 F. Supp. 2d 220, 222 (D.P.R. 2012).
Colón has not challenged the district court's January 10, 2012
dismissal of her Law 100 claims or addressed her EPA, Law 115, or
Article 1802 claims in her argument on appeal.

                                          -3-
            On May 21, 2012, the magistrate judge issued a Report and

Recommendation ("R & R") advising the district court to grant the

defendants' motion for summary judgment in full. Colón v. Infotech

Aerospace Servs., Inc., Civil No. 10-2220 (FAB/CVR), 2012 WL

3155140 (D.P.R. May 21, 2012).          The district court ultimately

adopted the magistrate judge's R & R, dismissing Colón's case with

prejudice. Colón, 869 F. Supp. 2d at 231.           This timely appeal

followed.

                                  II.

            We set out the undisputed facts articulated in the R & R

and in the district court opinion as to the two allegedly adverse

employment actions that Colón has emphasized on appeal as the bases

for her retaliation claims: (1) the January 2009 change in her

position, which she asserts was a demotion; and (2) the June 2009

suspension.2

A.   The January 2009 Change in Position

     1.     Colón's Inadequate Preparation of IAS's 2008 Affirmative
            Action Plan

            In 2007, shortly after she was hired, Colón was asked to

prepare   IAS's   2008   Affirmative    Action   Plan   ("AAP"),   having


     2
       Colón objected below to the R & R's treatment of the adverse
employment actions alleged in the complaint as discrete incidents
rather than as subcomponents in an overarching "reprisal course of
action." The district court rejected this argument, finding that
"[b]ecause each of these actions were [sic] not adverse
individually, viewing them combined makes no significant legal
difference." Colón, 869 F. Supp. 2d at 230. Colón has not raised
this issue on appeal and we do not address it.

                                  -4-
represented to the company that she had experience preparing AAPs

through her previous employer.         Colón's timely completion of this

assignment was important because IAS could not receive contracts

with the federal government without an AAP. See, e.g., Exec. Order

No. 11,246, 30 Fed. Reg. 12,319 (Sept. 24, 1965) (authorizing

Secretary of Labor to require submission of AAPs by all government

contractors); see also 41 C.F.R. pts. 60-1, -2 (2013) (implementing

regulations).

            Around January 2009, more than a year later, Colón

submitted a late copy of the 2008 AAP to her supervisor, Luis

Mercado, who found it to be "six months late," "incomplete," and "a

draft."    Mercado informed Colón that her work "wasn't acceptable."

He, not being an expert in the area, recommended that IAS hire an

outside consultant to independently evaluate Colón's progress and

"complete   the whole     process."         IAS    retained   Janice   Monge, a

certified expert in affirmative action, to that end on February 23,

2009.    Colón was removed from the assignment.

            Monge completed her review of Colón's draft AAP in July

2009,    finding   a   host   of   errors    and    deficiencies.3     Of   some


     3
       As summarized by the magistrate judge, Monge concluded,
inter alia, that Colón's AAP (1) was "six . . . months late,
covering [only] until June 30, 2008"; (2) "contained entire
sections no longer required by law"; (3) "lacked an adverse impact
analysis, compensation analysis, [and] was not supported by
statistical analysis"; and (4) "lacked foundation for the
conclusions [it] expressed." Colón v. Infotech Aerospace Servs.,
Inc., Civil No. 10-2220 (FAB/CVR), 2012 WL 3155140, at *4 (D.P.R.
May 21, 2012).

                                      -5-
importance here, while Colón's version of the AAP purported to find

compensation discrimination at IAS, it "did not indicate what

methodology was used, what information the conclusion was based on

and how Colón had reached that conclusion."                        Colón, 2012 WL

3155140, at *4.         Following this evaluation, Monge completed a

corrected AAP for IAS in 2009.               IAS has since retained Monge to

prepare its annual AAP.           Id.

     2.    Colón's Participation in Human Resources Cross-Training

           In December 2008, Mercado expressed to Jeff Tracey his

intention to "cross-train" four HR employees, including Colón, in

other areas within the HR Department.4                   The purpose of this

exercise was to create a more flexible work force and "to ensure

that all functions of the Human Resources Department could be

performed,   even      in   the    absence    of   the   employee     who   usually

performed [them]."          Colón was informed of her participation in

January   2009   and    was   subsequently         assigned   to    new   "Business

Partner" responsibilities, which made her an HR "point person of

contact" for employees within various IAS departments.                    Another HR

employee, Hermy Rosario, assumed Colón's previous "Compensation"

responsibilities.




     4
       In full, the January 2009 cross-training rotations were as
follows: "Ms. Hermy Rosario rotated from Business Partner to
Compensation, Ms. Neysa Colón rotated from Compensation to Business
Partner, Ms. Margarita Piñero was rotated from Hiring to Training,
and Ms. Mayra García was rotated from Training to Hiring."

                                        -6-
                The complaint alleges that Colón's new position was a

demotion.         However,     Colón's    job    title,   salary,   and   benefits

remained the same, and her performance review for 2008, discussed

in early 2009, was favorable.            Moreover, Colón had participated in

a similar cross-training exercise in January 2008, which had also

assigned to her some "Business Partner" responsibilities.                     Colón,

869 F. Supp. 2d at 223.

B.     The June 2009 Suspension

       1.       Colón's Investigation of Díaz's Salary Discrimination
                Complaint

                In March 2009, the HR Department received a complaint

from Anayanssi Díaz, an employee in IAS's Project Management

Department, regarding an alleged disparity between her compensation

and that of a male coworker.             As the Business Partner assigned to

Project Management, Colón was asked to prepare a table comparing

Díaz and the male employee as to salary, experience, education, and

other factors relevant to compensation.                   Mercado testified that

both       he   and    IAS's   then-general      manager,     Hector    Rodríguez,

explicitly instructed Colón that all information pertaining to this

investigation was confidential and could not be disclosed except as

authorized        by    Mercado.5        Colón    would    later    violate      this

instruction, as recounted below.




       5
        Colón later requested that she be                     removed     from   the
investigation, as Díaz was a close friend.

                                          -7-
          A few months later, in May 2009, Díaz had a panic attack

in an IAS restroom and was discovered there by Colón and another

IAS employee. IAS referred Díaz to the Puerto Rico State Insurance

Fund Corporation6 ("SIF") for evaluation and, on June 9, 2009, an

SIF investigator, Agrimalde Pérez, came to IAS to interview Colón

and other witnesses to the panic attack incident.   Because IAS is

a secured facility, Pérez had to be escorted by an authorized IAS

employee at all times.7     Hermy Rosario, the employee who had

assumed Colón's "Compensation" duties during cross-training, was

assigned that task and remained with or near Pérez for the duration

of his visit.8


     6
       The Puerto Rico State Insurance Fund Corporation is "a
public   corporation   in   Puerto   Rico  that  administers   the
Commonwealth's workers' compensation program." Casiano-Montañez v.
State Ins. Fund Corp., 707 F.3d 124, 126 (1st Cir. 2013); see also
P.R. Laws Ann. tit. 11, §§ 1a to 1b-4 (authorizing creation of SIF
and defining its authority and obligations).
     7
       Not all IAS employees were authorized to act as visitor
escorts. Such authorization required an employee to "complete[]
certain authorization documents and sign a certification stating
the understanding of ensuring all visitors are never left
unattended, the potential consequences these situations have for
the company and the possible disciplinary action as to the employee
if the visitor is left unattended." Colón, 2012 WL 3155140, at *5.
     8
      Colón alleges without evidentiary support that Rosario stood
near the door throughout her interview, "making gestures that
[Colón] was talking too much," and that Colón told Pérez "that she
felt intimidated" by Rosario's presence.       Contrary to these
assertions, however, Pérez testified that Rosario was not present
during Colón's interview and that Colón made no such comments and
appeared "normal" during the interview process.         Pérez did
acknowledge that Rosario was present for some of his interviews,
but stated that she did not "participate or intervene" in any
manner.

                               -8-
     2.   Colón's Disclosure of Confidential Information to the
          Puerto Rico State Insurance Fund and Other Violations of
          IAS Rules

          On June 12, 2009, Rosario found a fax transaction report

indicating that an IAS employee had sent confidential salary

information to the SIF concerning IAS's internal investigation of

Díaz's salary discrimination complaint.        When Mercado later met

with Colón, she admitted to faxing the information even though it

was confidential and she had not requested prior approval from

Mercado as instructed. This conduct violated several provisions in

the IAS employee manual.9

          Colón   argued,    however,   that   Pérez   had   specifically

requested her salary comparison analysis and that she believed

disclosure was therefore required by law.          Mercado decided to

contact the SIF directly before taking disciplinary action and

adjourned the meeting.      Both the SIF and Pérez denied requesting

the confidential salary information. In fact, Pérez testified that

Colón had independently offered to provide the information and that

he had instructed Colón, "if she could provide it, she could send

it by fax."   R. App. 427 (emphasis added).

          On June 16, 2009, Tracey and Aviléz held a follow-up

meeting with Colón, during which Colón also admitted to having


     9
       The IAS employee manual provides, inter alia, that employee
wage information is strictly confidential and can only be disclosed
pursuant to a written request from the employee or in the context
of a legal proceeding, and that improper disclosure is sanctionable
by corrective disciplinary action.

                                  -9-
confidential salary information on her "pen drive" and her personal

"H: drive" on IAS's server, both violations of IAS policy.                   This

was a separate transgression of company rules.                Colón was asked to

transfer that proprietary information to a password protected

folder on the company's "O: drive."             She was then informed that she

was being placed on three days of paid administrative leave while

IAS investigated the matter further.10               It is this leave which she

alleges was retaliatory.            Tracey and Aviléz also told Colón that

they wished to keep the investigation of her conduct confidential

for her privacy and benefit.11

                 At the close of its investigation, IAS determined that

Colón's conduct had, in fact, violated company policy.                  Upon her

return to work, Colón was to receive a "final corrective action,"

or   a        written   warning   informing    her   that   future   disciplinary

infractions might result in termination of her employment.                     No

additional disciplinary action was contemplated at that time.




         10
        The IAS employee manual expressly permitted suspension with
pay during the pendency of an investigation, and IAS did not regard
such action as disciplinary.
         11
       Specifically, the magistrate judge ruled that the undisputed
facts established that "[IAS] determined to keep Colón's
investigation confidential for she was part of Human Resources and
[they] did not want her to feel uncomfortable in her work area.
Aviles and Tracy made a commitment with Colón [that] the matter was
to be kept as confidential as possible." Colón, 2012 WL 3155140,
at *7.

                                        -10-
     3.     Colón's Failure      to    Return   to   Work   and   Subsequent
            Resignation

            On the morning of June 19, 2009, the Friday before the

Monday on which Colón was scheduled to return to work, Aviléz left

Colón a voice message instructing her to contact Tracey in order to

retrieve her employee badge, which had been taken away during her

suspension and was required to enter IAS's secure facility.

Otherwise, Colón would have to pick up her badge in IAS's non-

secure lobby, jeopardizing the confidentiality of her disciplinary

investigation.

            Colón never contacted Tracey and did not report to work

on June 22.   Instead, Colón reported to the SIF, claiming that due

to Aviléz's voice message, she was emotionally distressed and

feared Tracey might attack or even kill her if they met outside

IAS's facilities.12 During the pendency of the SIF's investigation,

IAS reserved Colón's employment, as required by Puerto Rico law,

and kept her position open and available should she decide to

return.

            On February 8, 2010, the SIF closed Colón's case, finding

that her emotional condition was not related to her employment.

From that date, Colón had fifteen days to request reinstatement

before    being   subject   to   termination.        She    did   not   request


     12
       The magistrate judge listened to the voicemail and concluded
that it was non-threatening and professional in both tone and
content. Colón, 2012 WL 3155140, at *14; see Colón, 869 F. Supp.
2d at 227.

                                      -11-
reinstatement.    Rather, IAS held Colón's position open until March

8, 2010, approximately one month later, when she resigned.

                                   III.

           We review the district court's grant of summary judgment

de novo, construing the evidence in the light most favorable to the

non-movant and drawing all reasonable inferences in her favor.

Roman v. Potter, 604 F.3d 34, 38 (1st Cir. 2010); Iverson v. City

of Boston, 452 F.3d 94, 98 (1st Cir. 2006).        Summary judgment is

appropriate under this rubric when "there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law."      Fed. R. Civ. P. 56(a).     We may affirm summary

judgment on any basis apparent in the record.          Chiang v. Verizon

New Eng. Inc., 595 F.3d 26, 34 (1st Cir. 2010).

                                   IV.

           Colón's    appellate   brief   raises   a     host   of   poorly

differentiated challenges13 to the district court's conclusion that,

on the undisputed evidence, neither her purported "demotion" in

January 2009 nor her suspension in June 2009 constituted unlawful

employment retaliation.     We evaluate these challenges under the

familiar   three-step   burden    shifting   framework    articulated    in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                  See



     13
        Both the magistrate and district court judges found that
Colón had violated Puerto Rico's anti-ferreting rule. Colón, 869
F. Supp. 2d at 227-28; Colón, 2012 WL 3155140, at *11. There are
similar difficulties in the briefing of her argument on appeal.

                                   -12-
Valentín-Almeyda v. Municipality of Aguadilla, 447 F.3d 85, 94 (1st

Cir. 2006); McMillan v. Mass. Soc'y for Prevention of Cruelty to

Animals, 140 F.3d 288, 309 (1st Cir. 1998).

          Under the McDonnell Douglas framework, a plaintiff must

first establish a prima facie case of retaliation by showing that

(1) she engaged in protected conduct, (2) she was subject to an

adverse employment action, and (3) a causal connection existed

between the first and second elements. Noviello v. City of Boston,

398 F.3d 76, 88 (1st Cir. 2005).      The burden then shifts to the

defendant to "articulate a legitimate, non-discriminatory reason

for its challenged actions."   Provencher v. CVS Pharmacy, Div. of

Melville Corp., 145 F.3d 5, 10 (1st Cir. 1998) (citing Texas Dep't

of Cmty. Affairs v. Burdine, 450 U.S. 248, 254-55 (1981)).

Finally, "[i]f the defendant does so, the ultimate burden falls on

the plaintiff to show that the proffered legitimate reason is in

fact a pretext and that the job action was the result of the

defendant's retaliatory animus."   Fennell v. First Step Designs,

Ltd., 83 F.3d 526, 535 (1st Cir. 1996).14

A.   The January 2009 "Demotion"

          The magistrate judge and district court found on the

undisputed evidence that Colón's January 2009 participation in


     14
         As the appropriate standard for causation in a Title VII
employment retaliation claim is not at issue here, we acknowledge
but need not address the Supreme Court's recent grant of certiorari
in University of Texas Southwestern Medical Center v. Nassar, 133
S. Ct. 978 (2013).

                               -13-
cross-training, and concurrent removal from AAP responsibilities,

did not support an employment retaliation claim.    Two independent

grounds supported that conclusion:

       (1)   Colón's   reassignment    to   Business   Partner
       responsibilities did not amount to a materially adverse
       employment action, as required to establish her prima
       facie case, Colón, 2012 WL 3155140, at *14; and

       (2) Colón failed to show that the defendants'
       explanations for her reassignment to Business Partner
       responsibilities were pretextual at the third stage of
       McDonnell Douglas, id. at *13.

By failing to address the first ground for summary judgment in her

brief, Colón has waived any challenge she may have had, see

Fennell, 83 F.3d at 537, and we could affirm the district court on

that basis alone.     Moreover, on the merits of the issue, the

district court rightly concluded that the record did not support

Colón's characterization of her reassignment to Business Partner

responsibilities as materially adverse.    Colón, 869 F. Supp. 2d at

230.

            Title VII's antiretaliation provision does not "immunize

. . . employee[s] from those petty slights or minor annoyances that

often take place at work and that all employees experience,"

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006);

rather, it seeks "to prevent employer interference with 'unfettered

access' to Title VII's remedial mechanisms," id. (quoting Robinson

v. Shell Oil Co., 519 U.S. 337, 346 (1997)).    Thus, to qualify as

materially adverse, an employer's challenged action "must be one


                                -14-
that 'could well dissuade a reasonable worker from making or

supporting a charge of discrimination.'"                   Dixon v. Int'l Bhd. of

Police    Officers,    504   F.3d      73,    81    (1st      Cir.    2007)   (quoting

Burlington, 548 U.S. at 57).                 Where, as here, the action in

question is a temporary change in job responsibilities, has no

effect on an employee's salary or job title, and is applied to

similarly situated employees without complaint, a plaintiff faces

an uphill battle in establishing that it was materially adverse.

See, e.g., Ahern v. Shinseki, 629 F.3d 49, 56 (1st Cir. 2010);

Morales-Vallellanes v. Potter, 605 F.3d 27, 37-39 (1st Cir. 2010).

            As to the second ground for summary judgment, we briefly

describe and reject Colón's two challenges to the district court's

analysis on the issue of pretext.                  First, Colón objects to the

district    court's    earlier    conclusion         at       the    second   stage   in

McDonnell    Douglas    that     IAS    furnished         a    legitimate     business

rationale for reassigning her AAP and Compensation responsibilities

to others.    Colón argues that because Monge did not complete her

review of the 2008 AAP until July 2009, the deficiencies15 she

allegedly found therein could not justify IAS's decision six months

earlier, in January 2009, to assign Colón to exclusively Business




     15
        Because we conclude that the defendants' stated interest in
creating a more flexible HR Department provides an independently
legitimate basis for Colón's reassignment, we need not address her
challenges to certain of the conclusions drawn in Monge's July 2009
review.

                                       -15-
Partner responsibilities.16         But that argument does not go to the

defendants' independent rationale for her reassignment, namely,

that Mercado wanted to create a more flexible HR staff by way of

the January 2009 cross-training program.               And we agree with the

district court that this rationale provides an independent and

legitimate basis for the defendants' actions.               Colón, 869 F. Supp.

2d at 229.

            Colón's next objection is that, even if the defendants

furnished a legitimate business rationale for her participation in

cross-training, the temporal proximity between that decision and

her submission of the 2008 AAP created a triable issue of fact as

to whether the defendants' true intentions were retaliatory.                   Not

so.

            As an initial matter, the record does not establish that

Mercado had even seen the flawed 2008 AAP Colón prepared before

deciding     that    she    would       participate    in    cross-training.

Additionally, even if Mercado had reviewed Colón's submission prior

to including her among the cross-training participants, "[t]he mere

proximity    of     these   acts    .    .   .   without    any   indication    of

discrimination or retaliation does not serve to establish pretext

by defendants."        Colón, 2012 WL 3155140, at *9.              In fact, the

defendants had previously cross-trained Colón in January 2008 and,


      16
       Of course, this objection ignores that the very reason IAS
sought Monge's assistance in the first place was that Mercado had
found in January 2009 that Colón's AAP was deficient.

                                        -16-
in doing so again in January 2009, assigned three other employees

to participate in the program with her.                 Conversely, Colón has not

produced     any    evidence          to    discredit       the    legitimacy       of    the

defendants' stated interest in conducting cross-training or to

show,   as   required,         that    the     defendants'        true   motivation       was

retaliatory animus.            See Mesnick v. Gen. Elec. Co., 950 F.2d 816,

829 (1st Cir. 1991).

B.     The June 2009 Suspension

             The magistrate judge and district court also concluded

that    Colón's    June    2009       suspension      did     not    give    rise    to    an

actionable employment retaliation claim.                     In so concluding, both

judges found that regardless of whether Pérez had or had not

requested that Colón submit the confidential salary information,

the defendants had provided two uncontested bases which justified

her suspension:

       (1) Colón had not sought prior approval from Mercado, as
       instructed, before faxing the confidential salary
       information to the SIF, Colón, 869 F. Supp. 2d at 223
       n.4; and

       (2) Colón had kept proprietary salary information on her
       personal "pen drive" and non-password-protected "H:
       drive" in violation of IAS policy, id. at 224.

The district court found at the first stage of McDonnell Douglas

that neither of these activities constituted protected conduct, id.

at   229-30,      and,    at    the        third   stage,    that    Colón    could       not

demonstrate that a suspension predicated on either basis was

pretextual, id.

                                              -17-
          Whether or not she viewed the information as requested by

the SIF, Colón chose to disclose confidential salary information

not only about Díaz, but also about the unnamed male employee, as

we have described.   This was a direct violation of a legitimate IAS

policy and of her supervisor's clear instruction that she request

authorization from him prior to making any disclosures. Nothing in

Title VII requires that such policies and instructions, reasonable

on their face, be held invalid.    And Colón offers not one iota of

evidence that the prior authorization requirement was instituted in

order to hide the information requested.    The record instead shows

that IAS did cooperate with the SIF's investigation.

          Further, Colón does not deny "that she had confidential

information on her personal drives," which is not permitted under

IAS policy.   Colón, 869 F. Supp. at 229.   Additionally, Colón has

offered no justification of any sort for keeping the proprietary

information on her non-password-protected "H: drive," and that

concession is also fatal to her claims predicated on the June 2009

suspension.

                                  V.

          Because no reasonable fact-finder could resolve these

issues in Colón's favor, see Cortés-Irizarry v. Corporación Insular

de Seguros, 111 F.3d 184, 187 (1st Cir. 1997), the district court's

entry of summary judgment is affirmed.

          So ordered.


                                -18-